ORDER

JOSIAH DENNIS COLEMAN, Justice.
The instant matter is before the Court sitting en banc on the Petition for Writ of Certiorari filed by counsel for Ronald Payne. The petition was granted by order of the Court entered on March 21, 2013. Upon further consideration, the Court finds that there is no need for further review and that the writ of certiorari should be dismissed.
IT IS THEREFORE ORDERED that the writ of certiorari is hereby dismissed on the Court’s own motion.
SO ORDERED.
TO DISMISS: DICKINSON AND RANDOPLH, P.JJ., LAMAR, PIERCE AND COLEMAN, JJ.
CHANDLER, J., OBJECTS TO THE ORDER WITH SEPARATE WRITTEN STATEMENT JOINED BY WALLER, C.J., KITCHENS AND KING, JJ.